Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, Jr., J.), rendered March 23, 2004, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
As the People correctly concede, the trial court committed reversible error when, after the defense counsel exercised his peremptory challenges, it permitted the prosecutor to exercise a peremptory challenge to an unsworn prospective juror over the defense counsel’s objection (see CPL 270.15 [2]; People v Williams, 26 NY2d 62 [1970]; People v Nieves, 26 AD3d 519, 520 [2006]). The prosecutor’s belated exercise of a peremptory challenge violated “the one persistently protected and enunciated rule of jury selection — that the People make peremptory challenges first, and that they never be permitted to go back and challenge a juror accepted by the defense” (People v Alston, 88 NY2d 519, 529 [1996]). Crane, J.P., Rivera, Goldstein and Garni, JJ., concur.